
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.41


WYNN Resorts, Limited

2002 STOCK INCENTIVE PLAN


1.    Purposes of the Plan.    The purposes of this Plan are:

        (a)  to attract and retain the best available personnel for positions of
substantial responsibility,

        (b)  to provide additional incentive to selected key Employees,
Consultants and Directors, and

        (c)  to promote the success of the Company's business.

2.    Definitions.    For the purposes of this Plan, the following terms will
have the following meanings:

        (a)  "Administrator" means the Board or any of its Committees that
administer the Plan, in accordance with Section 4.

        (b)  "Applicable Laws" means the legal requirements relating to the
administration of and issuance of securities under stock incentive plans,
including, without limitation, the requirements of state corporations law,
federal and state securities law, federal and state tax law, and the
requirements of any stock exchange or quotation system upon which the Shares may
then be listed or quoted. For all purposes of this Plan, references to statutes
and regulations shall be deemed to include any successor statutes and
regulations, to the extent reasonably appropriate as determined by the
Administrator.

        (c)  "Board" means the Board of Directors of the Company.

        (d)  "Cause" shall have the meaning set forth in a Grantee's employment
or consulting agreement with the Company (if any), or if not defined therein,
shall mean (i) acts or omissions by the Grantee which constitute intentional
material misconduct or a knowing violation of a material policy of the Company
or any of its subsidiaries, (ii) the Grantee personally receiving a benefit in
money, property or services from the Company or any of its subsidiaries or from
another person dealing with the Company or any of its subsidiaries, in material
violation of applicable law or Company policy, (iii) an act of fraud,
conversion, misappropriation, or embezzlement by the Grantee or his conviction
of, or entering a guilty plea or plea of no contest with respect to, a felony,
or the equivalent thereof (other than DUI), or (iv) any material misuse or
improper disclosure of confidential or proprietary information of the Company.

        (e)  "Code" means the Internal Revenue Code of 1986, as amended. For all
purposes of this Plan, references to Code sections shall be deemed to include
any successor Code sections, to the extent reasonably appropriate as determined
by the Administrator.

        (f)    "Committee" means a Committee appointed by the Board in
accordance with Section 4.

        (g)  "Common Stock" means the common stock, $0.01 par value per share,
of the Company.

        (h)  "Company" means Wynn Resorts, Limited, a Nevada corporation.

        (i)    "Consultant" means any natural person, including an advisor,
engaged by the Company or a Parent or Subsidiary to render bona fide services
and who is compensated for such services, provided that the term "Consultant"
does not include (i) Employees, (ii) Directors who are paid only a director's
fee by the Company or who are not compensated by the Company for their services
as Directors or (iii) any person who provides services in connection with the
offer or sale of securities in a capital-raising transaction, or who directly or
indirectly promotes or maintains a market for the securities of the Company.

        (j)    "Continuous Status as an Employee, Director or Consultant" means
that the employment, director or consulting relationship is not interrupted or
terminated by the Company, any Parent or Subsidiary, or by the Employee,
Director or Consultant. Continuous Status as an Employee, Director or Consultant
will not be considered interrupted in the case of: (i) any leave of absence
approved by the Board or required by Applicable Law, including sick leave,
military leave, or any other personal leave,

--------------------------------------------------------------------------------


provided, that for purposes of Incentive Stock Options, any such leave may not
exceed 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract (including certain Company policies) or statute;
(ii) transfers between locations of the Company or between the Company, its
Parent, its Subsidiaries or its successor, or (iii) in the case of a
Nonqualified Stock Option or Stock Award, the ceasing of a person to be an
Employee while such person remains a Director or Consultant, the ceasing of a
person to be a Director while such person remains an Employee or Consultant, or
the ceasing of a person to be a Consultant while such person remains an Employee
or Director.

        (k)  "Director" means a member of the Board.

        (l)    "Disability" means total and permanent disability as defined in
Section 22(e)(3) of the Code.

        (m)  "Employee" means any person, including Officers and Directors
employed as a common law employee by the Company or any Parent or Subsidiary of
the Company. Neither service as a Director nor payment of a director's fee by
the Company will be sufficient, in and of itself, to constitute "employment" by
the Company.

        (n)  "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

        (o)  "Fair Market Value" means, as of any date, the value of Common
Stock determined as follows:

          (i)  If the Common Stock is listed on any established stock exchange
or a national market system, including without limitation, the National Market
System of NASDAQ, the Fair Market Value of a Share of Common Stock will be
(A) the closing sales price for such stock (or the closing bid, if no sales are
reported) as quoted on that system or exchange (or the system or exchange with
the greatest volume of trading in Common Stock) on the last market trading day
prior to the day of determination, or (B) any sales price for such stock (or the
closing bid, if no sales are reported) as quoted on that system or exchange (or
the system or exchange with the greatest volume of trading in Common Stock) on
the day of determination, as the Administrator may select, as reported in the
Wall Street Journal or any other source the Administrator considers reliable.

        (ii)  If the Common Stock is quoted on the NASDAQ System (but not on the
NASDAQ National Market System) or is regularly quoted by recognized securities
dealers but selling prices are not reported, the Fair Market Value of a Share of
Common Stock will be the mean between the high bid and low asked prices for the
Common Stock on (A) the last market trading day prior to the day of
determination, or (B) the day of determination, as the Administrator may select,
as reported in the Wall Street Journal or any other source the Administrator
considers reliable.

        (iii)  If the Common Stock is not traded as set forth above, the Fair
Market Value will be determined in good faith by the Administrator with
reference to the earnings history, book value and prospects of the Company in
light of market conditions generally, and any other factors the Administrator
considers appropriate, such determination by the Administrator to be final,
conclusive and binding.

        (p)  "Family Member" means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Grantee's household (other than a tenant or employee), a trust in which these
persons (or the Grantee) control the management of assets, and any other entity
in which these persons (or the Grantee) own more than fifty percent of the
voting interests.

        (q)  "Grant Notice" shall mean a written notice evidencing certain terms
and conditions of an individual Option grant. The Grant Notice is part of the
Option Agreement.

2

--------------------------------------------------------------------------------


        (r)  "Grantee" shall mean (i) any Optionee or (ii) any Employee,
Consultant or Director to whom a Stock Award has been granted pursuant to this
Plan.

        (s)  "Incentive Stock Option" means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

        (t)    "NASDAQ" means the National Association of Securities
Dealers, Ltd. Automated Quotation System.

        (u)  "Nonqualified Stock Option" means an Option not intended to qualify
as an Incentive Stock Option.

        (v)  "Officer" means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

        (w)  "Option" means a stock option granted under this Plan.

        (x)  "Option Agreement" means a written agreement between the Company
and an Optionee evidencing the terms and conditions of an individual Option
grant. Each Option Agreement is subject to the terms and conditions of this
Plan.

        (y)  "Option Exchange Program" means a program in which outstanding
Options are surrendered in exchange for Options with a lower exercise price.

        (z)  "Optioned Stock" means the Common Stock subject to an Option.

        (aa) "Optionee" means an Employee, Consultant or Director who holds an
outstanding Option.

        (bb) "Parent" means a "parent corporation" with respect to the Company,
whether now or later existing, as defined in Section 424(e) of the Code.

        (cc) "Plan" means this 2002 Stock Incentive Plan.

        (dd) "Section" means, except as otherwise specified, a section of this
Plan.

        (ee) "Share" means a share of the Common Stock, as adjusted in
accordance with Section 15.

        (ff)  "Stock Award" shall mean a grant or sale by the Company of a
specified number of Shares upon terms and conditions determined by the
Administrator.

        (gg) "Subsidiary" means (i) a "subsidiary corporation" with respect to
the Company, whether now or later existing, as defined in Section 424(f) of the
Code, or (ii) a limited liability company, whether now or later existing, which
would be a "subsidiary corporation" with respect to the Company under
Section 424(f) of the Code if it were a corporation.

3.    Stock Subject to the Plan.    Subject to the provisions of Section 15 of
the Plan, the maximum aggregate number of Shares which may be issued under the
Plan will be 9,750,000 Shares of Common Stock. The Shares may be authorized, but
unissued, or reacquired Common Stock.

        If an Option expires or becomes unexercisable without having been
exercised in full, or is surrendered pursuant to an Option Exchange Program, or
if a Stock Award shall be cancelled or surrendered or expire for any reason
without having been received in full, the Shares that were not purchased or
received or that were cancelled will become available for future grant or sale
under the Plan (unless the Plan has terminated). If the Company repurchases
Shares which were issued pursuant to the exercise of an Option or grant of a
Stock Award, however, those repurchased Shares will not be available for future
grant under the Plan.

3

--------------------------------------------------------------------------------


4.    Administration of the Plan.    

        (a)    Procedure.    

        (i)    Composition of the Administrator.    Unless the Board expressly
resolves to the contrary, the Plan will be administered only by a Committee,
which will then consist solely of persons appointed by the Board, each of whom
are both "non-employee directors" within the meaning of Rule 16b-3 promulgated
under the Exchange Act and "outside directors" within the meaning of
Section 162(m) of the Code; provided, however, the failure of the Committee to
be composed solely of individuals who are both "non-employee directors" and
"outside directors" shall not render ineffective or void any awards or grants
made by, or other actions taken by, such Committee.

        (ii)    Multiple Administrative Bodies.    The Plan may be administered
by different bodies with respect to Directors, Officers who are not Directors,
and Employees and Consultants who are neither Directors nor Officers.

        (b)    Powers of the Administrator.    Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to that Committee, the Administrator will have the authority, in
its discretion:

          (i)  to determine the Fair Market Value of the Common Stock, in
accordance with Section 2(o);

        (ii)  to select the Consultants, Employees or Directors to whom Options
or Stock Awards may be granted;

        (iii)  to determine whether and to what extent Options or Stock Awards
are granted, and whether Options are intended as Incentive Stock Options or
Nonqualified Stock Options;

        (iv)  to determine the number of Shares to be covered by each Option or
Stock Award granted;

        (v)  to approve forms of Grant Notices, Option Agreements and agreements
governing Stock Awards;

        (vi)  to determine the terms and conditions, not inconsistent with the
terms of this Plan, of any grant of Options or Stock Awards, including, but not
limited to, (A) the Options' exercise price, (B) the time or times when Options
may be exercised or Stock Awards will be vested, which may be based on
performance criteria or other reasonable conditions such as Continuous Status as
an Employee, Director or Consultant, (C) any vesting acceleration or waiver of
forfeiture restrictions, and any restriction or limitation regarding any Option,
Optioned Stock or Stock Award, based in each case on factors that the
Administrator determines in its sole discretion, including but not limited to a
requirement subjecting the Optioned Stock or Shares to (1) certain restrictions
on transfer (including without limitation a prohibition on transfer for a
specified period of time and/or a right of first refusal in favor of the
Company), and (2) a right of repurchase in favor of the Company upon termination
of the Grantee's Continuous Status as an Employee, Director or Consultant;

      (vii)  to reduce the exercise price of any Option to the Fair Market Value
at the time of the reduction, if the Fair Market Value of the Common Stock
covered by that Option has declined since the date it was granted;

      (viii)  to accelerate the vesting or exercisability of an Option or Stock
Award;

        (ix)  to determine the terms and restrictions applicable to Options or
Stock Awards;

        (x)  to modify or amend each Option or Stock Award, subject to
Section 17(c);

4

--------------------------------------------------------------------------------




        (xi)  to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Option previously granted by the
Administrator;

      (xii)  to institute an Option Exchange Program;

      (xiii)  to construe and interpret the terms of this Plan;

      (xiv)  to prescribe, amend, and rescind rules and regulations relating to
the administration of this Plan; and

      (xv)  to make all other determinations it considers necessary or advisable
for administering this Plan.

        (c)    Effect of Administrator's Decision.    The Administrator's
decisions, determinations and interpretations will be final and binding on all
holders of Options or Stock Awards. The Administrator shall not be required to
exercise its authority or discretion on a uniform or nondiscriminatory basis.

5.    Eligibility.    Options granted under this Plan may be Incentive Stock
Options or Nonqualified Stock Options, as determined by the Administrator at the
time of grant. Nonqualified Stock Options and Stock Awards may be granted to
Employees, Consultants and Directors. Incentive Stock Options may be granted
only to Employees; provided, however, that Incentive Stock Options shall not be
granted to Employees of a Subsidiary that is a limited liability company unless
such limited liability company is wholly-owned by the Company or by a Subsidiary
that is a corporation. If otherwise eligible, an Employee, Consultant or
Director who has been granted an Option or a Stock Award may be granted
additional Options or Stock Awards.

6.    Limitations on Grants of Incentive Stock Options.    Each Option will be
designated in the Grant Notice as either an Incentive Stock Option or a
Nonqualified Stock Option. However, notwithstanding such designations, if the
Shares subject to an Optionee's Incentive Stock Options (granted under all plans
of the Company or any Parent or Subsidiary), which become exercisable for the
first time during any calendar year, have a Fair Market Value in excess of
$100,000, the Options accounting for this excess will be treated as Nonqualified
Stock Options. For purposes of this Section 6, Incentive Stock Options will be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares will be determined as of the time of grant.

7.    Limit on Annual Grants to Individuals.    From and after such time as the
Company is required to be registered pursuant to Section 12 of the Exchange Act,
no Optionee may receive grants, during any fiscal year of the Company or portion
thereof, of Options which, in the aggregate, cover more than 1,500,000 Shares,
subject to adjustment as provided in Section 15. If an Option expires or
terminates for any reason without having been exercised in full, the unpurchased
shares subject to that expired or terminated Option will continue to count
against the maximum numbers of shares for which Options may be granted to an
Optionee during any fiscal year of the Company or portion thereof.

8.    Term of the Plan.    Subject to Section 21, this Plan will become
effective upon the earlier to occur of its adoption by the Board or its approval
by the shareholders of the Company as described in Section 21. It will continue
in effect for a term of ten years unless terminated earlier under Section 17.
Unless otherwise provided in this Plan, its termination will not affect the
validity of any Option or Stock Award outstanding at the date of termination,
which shall continue to be governed by the terms of this Plan as though it
remained in effect.

9.    Term of Option.    The term of each Option will be stated in the Option
Agreement; provided, however, that in no event may the term be more than ten
years from the date of grant. In addition, in the case of an Incentive Stock
Option granted to an Optionee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent of the voting power of
all classes of capital stock of the Company or any Parent or Subsidiary, the
term of the Incentive Stock Option will be five years from the date of grant or
any shorter term specified in the Option Agreement.

5

--------------------------------------------------------------------------------


10.    Option Exercise Price and Consideration.    

        (a)    Exercise Price of Incentive Stock Options.    The exercise price
for Shares to be issued pursuant to exercise of an Incentive Stock Option will
be determined by the Administrator provided that the per Share exercise price
will be no less than 100% of the Fair Market Value per Share on the date of
grant; provided, further that in the case of an Incentive Stock Option granted
to an Employee who, at the time the Incentive Stock Option is granted, owns
stock representing more than ten percent of the voting power of all classes of
capital stock of the Company or any Parent or Subsidiary, the per Share exercise
price will be no less than 110% of the Fair Market Value per Share on the date
of grant.

        (b)    Exercise Price of Nonqualified Stock Options.    In the case of a
Nonqualified Stock Option, the exercise price for Shares to be issued pursuant
to the exercise of any such Option will be determined by the Administrator.

        (c)    Waiting Period and Exercise Dates.    At the time an Option is
granted, the Administrator will fix the period within which the Option may be
exercised and will determine any conditions which must be satisfied before the
Option may be exercised. Exercise of an Option may be conditioned upon
performance criteria or other reasonable conditions such as Continuous Status as
an Employee, Director or Consultant.

        (d)    Form of Consideration.    The Administrator will determine the
acceptable form of consideration for exercising an Option, including the method
of payment. Such consideration may consist partially or entirely of:

          (i)  cash;

        (ii)  to the extent permitted by Applicable Law, a promissory note made
by the Optionee in favor of the Company;

        (iii)  other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which an
Option will be exercised;

        (iv)  delivery of a properly executed exercise notice together with any
other documentation as the Administrator and the Optionee's broker, if
applicable, require to effect an exercise of the Option and delivery to the
Company of the sale or loan proceeds required to pay the exercise price; or

        (v)  any other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.

11.    Exercise of Option.    

        (a)    Procedure for Exercise; Rights as a Shareholder.    Any Option
granted hereunder will be exercisable according to the terms of the Plan and at
times and under conditions determined by the Administrator and set forth in the
Option Agreement; provided, however, that an Option may not be exercised for a
fraction of a Share.

        An Option will be deemed exercised when the Company receives:
(i) written notice of exercise (in accordance with the Option Agreement) from
the person entitled to exercise the Option, (ii) full payment for the Shares
with respect to which the Option is exercised, and (iii) all representations,
indemnifications and documents reasonably requested by the Administrator. Full
payment may consist of any consideration and method of payment authorized by the
Administrator and permitted by the Option Agreement and this Plan. Shares issued
upon exercise of an Option will be issued in the name of the Optionee or, if
requested by the Optionee, in the name of the Optionee and his or her spouse.
Until the stock certificate evidencing such Shares is issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a shareholder will exist with respect to the Optioned Stock,

6

--------------------------------------------------------------------------------


notwithstanding the exercise of the Option. Subject to the provisions of
Sections 14, 18, and 19, the Company will issue (or cause to be issued) such
stock certificate promptly after the Option is exercised. No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in Section 15 of the
Plan. Notwithstanding the foregoing, the Administrator in its discretion may
require the Company to retain possession of any certificate evidencing Shares of
Common Stock acquired upon exercise of an Option, if those Shares remain subject
to repurchase under the provisions of the Option Agreement or any other
agreement between the Company and the Optionee, or if those Shares are
collateral for a loan or obligation due to the Company.

        Exercising an Option in any manner will decrease the number of Shares
thereafter available, both for purposes of this Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

        (b)    Termination of Employment or Consulting Relationship or
Directorship.    If an Optionee holds exercisable Options on the date his or her
Continuous Status as an Employee, Director or Consultant terminates (other than
because of termination due to Cause, death or Disability), the Optionee may
exercise the Options that were vested and exercisable as of the date of
termination for a period of 90 days following such termination (or such other
period as is set forth in the Option Agreement or determined by the
Administrator). If the Optionee is not entitled to exercise his or her entire
Option at the date of such termination, the Shares covered by the unexercisable
portion of the Option will revert to the Plan, unless otherwise set forth in the
Option Agreement or determined by the Administrator. The Administrator may
determine in its sole discretion that such unexercisable portion of the Option
will become exercisable at such times and on such terms as the Administrator may
determine in its sole discretion. If the Optionee does not exercise an Option
within the time specified above after termination, that Option will expire, and
the Shares covered by it will revert to the Plan, unless otherwise set forth in
the Option Agreement or determined by the Administrator.

        (c)    Disability of Optionee.    If an Optionee holds exercisable
Options on the date his or her Continuous Status as an Employee, Director or
Consultant terminates because of Disability, the Optionee may exercise the
Options that were vested and exercisable as of the date of termination for a
period of 12 months following such termination (or such other period as is set
forth in the Option Agreement or determined by the Administrator). If the
Optionee is not entitled to exercise his or her entire Option at the date of
such termination, the Shares covered by the unexercisable portion of the Option
will revert to the Plan, unless otherwise set forth in the Option Agreement or
determined by the Administrator. The Administrator may determine in its sole
discretion that such unexercisable portion of the Option will become exercisable
at such times and on such terms as the Administrator may determine in its sole
discretion. If the Optionee does not exercise an Option within the time
specified above after termination, that Option will expire, and the Shares
covered by it will revert to the Plan, unless otherwise set forth in the Option
Agreement or determined by the Administrator.

        (d)    Death of Optionee.    If an Optionee holds exercisable Options on
the date his or her death, the Optionee's estate or a person who acquired the
right to exercise the Option by bequest or inheritance may exercise the Options
that were vested and exercisable as of the date of death for a period of
12 months following the date of death (or such other period as is set forth in
the Option Agreement or determined by the Administrator). If the Optionee is not
entitled to exercise his or her entire Option at the date of death, the Shares
covered by the unexercisable portion of the Option will revert to the Plan,
unless otherwise set forth in the Option Agreement or determined by the
Administrator. The Administrator may determine in its sole discretion that such
unexercisable portion of the Option will become exercisable at such times and on
such terms as the Administrator may determine in its sole discretion. If the
Optionee's estate or a person who acquired the right to exercise the Option by
bequest or inheritance does not exercise an Option within the time specified
above after

7

--------------------------------------------------------------------------------


termination, that Option will expire, and the Shares covered by it will revert
to the Plan, unless otherwise set forth in the Option Agreement or determined by
the Administrator.

        (e)    Termination for Cause.    If an Optionee's Continuous Status as
an Employee, Director or Consultant is terminated for Cause, then all Options
(including any vested Options) held by Optionee shall immediately be terminated
and cancelled.

        (f)    Disqualifying Dispositions of Incentive Stock Options.    If
Common Stock acquired upon exercise of any Incentive Stock Option is disposed of
in a disposition that, under Section 422 of the Code, disqualifies the holder
from the application of Section 421(a) of the Code, the holder of the Common
Stock immediately before the disposition will comply with any requirements
imposed by the Company in order to enable the Company to secure the related
income tax deduction to which it is entitled in such event.

12.    Non-Transferability of Options.    

        (a)    No Transfer.    An Option may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Optionee, only by the Optionee. Notwithstanding the foregoing, to the extent
that the Administrator so authorizes at the time a Nonqualified Stock Option is
granted or amended, (i) such Option may be assigned pursuant to a qualified
domestic relations order as defined by the Code, and exercised by the spouse or
former spouse of the Optionee who obtained such Option pursuant to such
qualified domestic relations order, or (ii) such Option may be assigned, in
whole or in part, during the Optionee's lifetime to one or more Family Members
of the Optionee. Rights under the assigned portion may be exercised by the
Family Member(s) who acquire a proprietary interest in such Option pursuant to
the assignment. The terms applicable to the assigned portion shall be the same
as those in effect for the Option immediately before such assignment and shall
be set forth in such documents issued to the assignee as the Administrator deems
appropriate.

        (b)    Designation of Beneficiary.    An Optionee may file a written
designation of a beneficiary who is to receive any Options that remain
unexercised in the event of the Optionee's death. If a participant is married
and the designated beneficiary is not the spouse, spousal consent will be
required for the designation to be effective. The Optionee may change such
designation of beneficiary at any time by written notice to the Administrator,
subject to the above spousal consent requirement.

        (c)    Effect of No Designation.    If an Optionee dies and there is no
beneficiary validly designated and living at the time of the Optionee's death,
the Company will deliver such Optionee's Options to the executor or
administrator of his or her estate, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its
discretion, may deliver such Options to the spouse or to any one or more
dependents or relatives of the Optionee, or if no spouse, dependent or relative
is known to the Company, then to such other person as the Company may designate.

        (d)    Death of Spouse or Dissolution of Marriage.    If an Optionee
designates his or her spouse as beneficiary, that designation will be deemed
automatically revoked if the Optionee's marriage is later dissolved. Similarly,
any designation of a beneficiary will be deemed automatically revoked upon the
death of the beneficiary if the beneficiary predeceases the Optionee. Without
limiting the generality of the preceding sentence, the interest in Options of a
spouse of an Optionee who has predeceased the Optionee or (except as provided in
Section 12(a) regarding qualified domestic relations orders) whose marriage has
been dissolved will automatically pass to the Optionee, and will not be
transferable by such spouse in any manner, including but not limited to such
spouse's will, nor will any such interest pass under the laws of intestate
succession.

8

--------------------------------------------------------------------------------


13.    Stock Awards.    

        (a)    Grant.    Subject to the express provisions and limitations of
the Plan, the Administrator, in its sole and absolute discretion, may grant
Stock Awards to Employees, Consultants or Directors for a number of shares of
Common Stock on such terms and conditions and to such Employees, Consultants or
Directors as it deems advisable and specifies in the respective grants. Subject
to the limitations and restrictions set forth in the Plan, an Employee,
Consultant or Director who has been granted an Option or Stock Award may, if
otherwise eligible, be granted additional Options or Stock Awards if the
Administrator shall so determine.

        (b)    Restrictions.    The Administrator, in its sole and absolute
discretion, may impose restrictions in connection with any Stock Award,
including without limitation, (i) imposing a restricted period during which all
or a portion of the Common Stock subject to the Stock Award may not be sold,
assigned, transferred, pledged or otherwise encumbered (the "Restricted
Period"), (ii) providing for a vesting schedule with respect to such Common
Stock such that if a Grantee ceases to be an Employee, Consultant or Director
during the Restricted Period, some or all of the shares of Common Stock subject
to the Stock Award shall be immediately forfeited and returned to the Company.
The Administrator may, at any time, reduce or terminate the Restricted Period.
Each certificate issued in respect of shares of Common Stock pursuant to a Stock
Award which is subject to restrictions shall be registered in the name of the
Grantee, shall be deposited by the Grantee with the Company together with a
stock power endorsed in blank and shall bear an appropriate legend summarizing
the restrictions imposed with respect to such shares of Common Stock.

        (c)    Rights As Shareholder.    Subject to the terms of any agreement
governing a Stock Award, the Grantee of a Stock Award shall have all the rights
of a shareholder with respect to the Common Stock issued pursuant to a Stock
Award, including the right to vote such Shares; provided, however, that
dividends or distributions paid with respect to any such Shares which have not
vested shall be deposited with the Company and shall be subject to forfeiture
until the underlying Shares have vested unless otherwise provided by the
Administrator in its sole discretion. A Grantee shall not be entitled to
interest with respect to the dividends or distributions so deposited.

14.    Withholding Taxes.    The Company will have the right to take whatever
steps the Administrator deems necessary or appropriate to comply with all
applicable federal, state, local, and employment tax withholding requirements,
and the Company's obligations to deliver Shares upon the exercise of an Option
or in connection with a Stock Award will be conditioned upon compliance with all
such withholding tax requirements. Without limiting the generality of the
foregoing, upon the exercise of an Option, the Company will have the right to
withhold taxes from any other compensation or other amounts which it may owe to
the Optionee, or to require the Optionee to pay to the Company the amount of any
taxes which the Company may be required to withhold with respect to the Shares
issued on such exercise. Without limiting the generality of the foregoing, the
Administrator in its discretion may authorize the Grantee to satisfy all or part
of any withholding tax liability by (a) having the Company withhold from the
Shares which would otherwise be issued in connection with a Stock Award or on
the exercise of an Option that number of Shares having a Fair Market Value, as
of the date the withholding tax liability arises, equal to or less than the
amount of the Company's withholding tax liability, or (b) by delivering to the
Company previously-owned and unencumbered Shares of the Common Stock having a
Fair Market Value, as of the date the withholding tax liability arises, equal to
or less than the amount of the Company's withholding tax liability.

15.    Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.    

        (a)    Changes in Capitalization.    Subject to any required action by
the shareholders of the Company, if the outstanding shares of Common Stock are
increased, decreased, changed into or exchanged for a different number or kind
of shares or securities of the Company or a successor entity, or for other
property (including without limitation, cash), through reorganization,
recapitalization,

9

--------------------------------------------------------------------------------


reclassification, stock combination, stock dividend, stock split, reverse stock
split, spin off or other similar transaction, an appropriate and proportionate
adjustment will be made in the maximum number and kind of shares as to which
Options and Stock Awards may be granted under this Plan. A corresponding
adjustment changing the number or kind of shares allocated to Stock Awards or
unexercised Options which have been granted prior to any such change will
likewise be made. Any such adjustment in the outstanding Options will be made
without change in the aggregate purchase price applicable to the unexercised
portion of the Options but with a corresponding adjustment in the price for each
share or other unit of any security covered by the Option. Such adjustment will
be made by the Administrator, whose determination in that respect will be final,
binding, and conclusive.

        Where an adjustment under this Section 15(a) is made to an Incentive
Stock Option, the adjustment will be made in a manner which will not be
considered a "modification" under the provisions of subsection 424(h)(3) of the
Code.

        (b)    Dissolution or Liquidation.    In the event of the proposed
dissolution or liquidation of the Company, to the extent that an Option had not
been previously exercised or a Stock Award had not previously vested, it will
terminate immediately prior to the consummation of such proposed dissolution or
liquidation. In such instance, the Administrator may, in the exercise of its
sole discretion, declare that any Stock Award shall become vested or any Option
will terminate as of a date fixed by the Administrator and give each Optionee
the right to exercise his or her Option as to all or any part of the Optioned
Stock, including Shares as to which the Option would not otherwise be
exercisable.

        (c)    Corporate Transaction.    Upon the happening of a merger,
reorganization or sale of substantially all of the assets of the Company, the
Administrator, may, in its sole discretion, do one or more of the following:
(i) shorten the period during which Options are exercisable (provided they
remain exercisable for at least 30 days after the date notice of such shortening
is given to the Optionees); (ii) accelerate any vesting schedule to which an
Option or Stock Award is subject; (iii) arrange to have the surviving or
successor entity or any parent entity thereof assume the Stock Awards and the
Options or grant replacement options with appropriate adjustments in the option
prices and adjustments in the number and kind of securities issuable upon
exercise or adjustments so that the Options or their replacements represent the
right to purchase the shares of stock, securities or other property (including
cash) as may be issuable or payable as a result of such transaction with respect
to or in exchange for the number of Shares of Common Stock purchasable and
receivable upon exercise of the Options had such exercise occurred in full prior
to such transaction; or (iv) cancel Options or Stock Awards upon payment to the
Optionees or Grantees in cash, with respect to each Option or Stock Award to the
extent then exercisable or vested (including, if applicable, any Options or
Stock Awards as to which the vesting schedule has been accelerated as
contemplated in clause (ii) above), of an amount that is the equivalent of the
excess of the Fair Market Value of the Common Stock (at the effective time of
the merger, reorganization, sale or other event) over (in the case of Options)
the exercise price of the Option. The Administrator may also provide for one or
more of the foregoing alternatives in any particular Option Agreement or
agreement governing a Stock Award.

16.    Date of Grant.    The date of grant of an Option or Stock Award will be,
for all purposes, the date as of which the Administrator makes the determination
granting such Option or Stock Award, or any other, later date determined by the
Administrator and specified in the Option Agreement. Notice of the determination
will be provided to each Grantee within a reasonable time after the date of
grant.

17.    Amendment and Termination of the Plan.    

        (a)    Amendment and Termination.    The Board may at any time amend,
alter or suspend or terminate the Plan.

        (b)    Shareholder Approval.    The Company will obtain shareholder
approval of any Plan amendment that increases the number of Shares for which
Options or Stock Awards may be granted,

10

--------------------------------------------------------------------------------


or to the extent necessary and desirable to comply with Section 422 of the Code
(or any successor statute) or other Applicable Laws, or the requirements of any
exchange or quotation system on which the Common Stock is listed or quoted. Such
shareholder approval, if required, will be obtained in such a manner and to such
a degree as is required by the Applicable Law or requirement.

        (c)    Effect of Amendment or Termination.    No amendment, alteration,
suspension or termination of the Plan will impair the rights of a Grantee,
unless mutually agreed otherwise between the Grantee and the Administrator. Any
such agreement must be in writing and signed by the Grantee and the Company.

18.    Conditions Upon Issuance of Shares.    

        (a)    Legal Compliance.    Shares will not be issued in connection with
a Stock Award or pursuant to the exercise of an Option unless the exercise of
such Option and the issuance and delivery of such Shares will comply with all
Applicable Laws, and will be further subject to the approval of counsel for the
Company with respect to such compliance. Any securities delivered under the Plan
will be subject to such restrictions, and the person acquiring such securities
will, if requested by the Company, provide such assurances and representations
to the Company as the Company may deem necessary or desirable to assure
compliance with all Applicable Laws. To the extent permitted by Applicable Laws,
the Plan and Options and Stock Awards granted hereunder will be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

        (b)    Investment Representation.    As a condition to the exercise of
an Option or grant of a Stock Award, the Company may require the person
exercising such Option or receiving such Stock Award to represent and warrant at
the time of any such exercise or receipt that the Shares are being acquired only
for investment and without any present intention to sell, transfer, or
distribute such Shares.

19.    Liability of Company.    

        (a)    Inability to Obtain Authority.    If the Company cannot, by the
exercise of commercially reasonable efforts, obtain authority from any
regulatory body having jurisdiction for the sale of any Shares under this Plan,
and such authority is deemed by the Company's counsel to be necessary to the
lawful issuance of those Shares, the Company will be relieved of any liability
for failing to issue or sell those Shares.

        (b)    Grants Exceeding Allotted Shares.    If the Optioned Stock
covered by an Option or Shares subject to a Stock Award exceed, as of the date
of grant, the number of Shares which may be issued under the Plan without
additional shareholder approval, that Option or Stock Award will be contingent
with respect to such excess Shares, unless and until shareholder approval of an
amendment sufficiently increasing the number of Shares subject to this Plan is
timely obtained in accordance with Section 17(b).

        (c)    Rights of Participants and Beneficiaries.    The Company will pay
all amounts payable under this Plan only to the Grantee, or beneficiaries
entitled thereto pursuant to this Plan. The Company will not be liable for the
debts, contracts, or engagements of any Grantee or his or her beneficiaries, and
rights to cash payments under this Plan may not be taken in execution by
attachment or garnishment, or by any other legal or equitable proceeding while
in the hands of the Company.

20.    Reservation of Shares.    The Company will at all times reserve and keep
available for issuance a number of Shares sufficient to satisfy this Plan's
requirements during its term.

21.    Shareholder Approval.    Continuance of this Plan will be subject to
approval by the shareholders of the Company within 12 months before or after the
date of its adoption. Such shareholder approval will be obtained in the manner
and to the degree required under Applicable Laws. Options or Stock Awards may be
granted but Options may not be exercised prior to shareholder approval of the
Plan. If any Options or Stock Awards are so granted and shareholder approval is
not obtained within

11

--------------------------------------------------------------------------------


12 months of the date of adoption of this Plan by the Board, those Options or
Stock Awards will terminate retroactively as of the date they were granted.

22.    Legending Stock Certificates.    In order to enforce any restrictions
imposed upon Common Stock issued in connection with a Stock Award or upon
exercise of an Option granted under this Plan or to which such Common Stock may
be subject, the Administrator may cause a legend or legends to be placed on any
certificates representing such Common Stock, which legend or legends will make
appropriate reference to such restrictions, including, but not limited to, a
restriction against sale of such Common Stock for any period of time as may be
required by Applicable Laws. Additionally, and not by way of limitation, the
Administrator may impose such restrictions on any Common Stock issued pursuant
to the Plan as it may deem advisable.

23.    No Employment Rights.    Neither this Plan nor any Option or Stock Award
will confer upon a Grantee any right with respect to continuing the Grantee's
employment or consulting relationship with the Company, or continuing service as
a Director, nor will they interfere in any way with the Grantee's right or the
Company's right to terminate such employment or consulting relationship or
directorship at any time, with or without cause.

24.    Governing Law.    The Plan will be governed by, and construed in
accordance with the laws of the State of Nevada (without giving effect to
conflicts of law principles).

12

--------------------------------------------------------------------------------




QuickLinks


WYNN Resorts, Limited 2002 STOCK INCENTIVE PLAN
